EXHIBIT 10.3

ADOBE SYSTEMS INCORPORATED
1997 EMPLOYEE STOCK PURCHASE PLAN
(as amended through July 1, 2010)


1. Purpose and Term of Plan.


1.1 Purpose. The purpose of the Adobe Systems Incorporated 1997 Employee Stock
Purchase Plan (the “Plan”) is to provide Eligible Employees of the Participating
Company Group with an opportunity to acquire a proprietary interest in the
Company through the purchase of Stock. The Company intends that the Plan qualify
as an “employee stock purchase plan” under Section 423 of the Code (including
any amendments or replacements of such section), and the Plan shall be so
construed.


1.2 Term of Plan. The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued.


2. Definitions and Construction.


2.1 Definitions. Any term not expressly defined in the Plan but defined for
purposes of Section 423 of the Code shall have the same definition herein.
Whenever used herein, the following terms shall have their respective meanings
set forth below:


(a) “Board” means the Board of Directors of the Company. If one or more
Committees have been appointed by the Board to administer the Plan, “Board” also
means such Committee(s).


(b) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.


(c) “Committee” means a committee of the Board duly appointed to administer the
Plan and having such powers as shall be specified by the Board. Unless the
powers of the Committee have been specifically limited, the Committee shall have
all of the powers of the Board granted herein, including, without limitation,
the power to amend or terminate the Plan at any time, subject to the terms of
the Plan and any applicable limitations imposed by law.


(d) “Company” means Adobe Systems Incorporated, a Delaware corporation, or any
successor corporation thereto.


(e) “Compensation” means, with respect to any Offering Period, base wages or
salary, overtime, bonuses, commissions, shift differentials, payments for paid
time off, payments in lieu of notice, and compensation deferred under any
program or plan, including, without limitation, pursuant to Section 401(k) or
Section 125 of the Code. Compensation shall be limited to amounts actually
payable in cash or deferred during the Offering Period.


Compensation shall not include moving allowances, payments pursuant to a
severance agreement, termination pay, relocation payments, sign-on bonuses, any
amounts directly or

 
 

--------------------------------------------------------------------------------

 

indirectly paid pursuant to the Plan or any other stock purchase or stock option
plan, or any other compensation not included above.


(f) “Eligible Employee” means an Employee who meets the requirements set forth
in Section 5 for eligibility to participate in the Plan.


(g) “Employee” means a person treated as an employee of a Participating Company
for purposes of Section 423 of the Code. A Participant shall be deemed to have
ceased to be an Employee either upon an actual termination of employment or upon
the corporation employing the Participant ceasing to be a Participating Company.
For purposes of the Plan, an individual shall not be deemed to have ceased to be
an Employee while such individual is on a bona fide leave of absence approved by
the Company of ninety (90) days or less. In the event an individual's leave of
absence exceeds ninety (90) days, the individual shall be deemed to have ceased
to be an Employee on the ninety-first (91st) day of such leave unless the
individual's right to reemployment with the Participating Company Group is
guaranteed either by statute or by contract. The Company shall determine in good
faith and in the exercise of its discretion whether an individual has become or
has ceased to be an Employee and the effective date of such individual's
employment or termination of employment, as the case may be. All such
determinations by the Company shall be, for purposes of an individual's
participation in or other rights under the Plan as of the time of the Company's
determination, final, binding and conclusive, notwithstanding that the Company
or any governmental agency subsequently makes a contrary determination.


(h) “Fair Market Value” means, as of any date, if there is then a public market
for the Stock, the closing sale price of a share of Stock (or the mean of the
closing bid and asked prices if the Stock is so quoted instead) as quoted on the
Nasdaq Global Select Market, the Nasdaq Small-Cap Market or such other national
or regional securities exchange or market system constituting the primary market
for the Stock, as reported in The Wall Street Journal or such other source as
the Company deems reliable. If the relevant date does not fall on a day on which
the Stock has traded on such securities exchange or market system, the date on
which the Fair Market Value shall be established shall be the last day on which
the Stock was so traded prior to the relevant date, or such other appropriate
day as shall be determined by the Board, in its sole discretion. If there is
then no public market for the Stock, the Fair Market Value on any relevant date
shall be as determined by the Board without regard to any restriction other than
a restriction which, by its terms, will never lapse.


(i) “Offering” means an offering of Stock as provided in Section 6.


(j) “Offering Date” means, for any Offering Period, the first day of such
Offering Period.


(k) “Offering Period” means a period established in accordance with Section 6.1.


(l) “Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.

 
2

--------------------------------------------------------------------------------

 

(m) “Participant” means an Eligible Employee who has become a participant in an
Offering Period in accordance with Section 7 and remains a participant in
accordance with the Plan.


(n) “Participating Company” means the Company or any Parent Corporation or
Subsidiary Corporation designated by the Board as a corporation the Employees of
which may, if Eligible Employees, participate in the Plan. The Board shall have
the sole and absolute discretion to determine from time to time which Parent
Corporations or Subsidiary Corporations shall be Participating Companies.


(o) “Participating Company Group” means, at any point in time, the Company and
all other corporations collectively which are then Participating Companies.


(p) “Purchase Date” means, for any Purchase Period, the last day of such period.


(q) “Purchase Period” means a period established in accordance with Section 6.2.


(r) “Purchase Price” means the price at which a share of Stock may be purchased
under the Plan, as determined in accordance with Section 9.


(s) “Purchase Right” means an option granted to a Participant pursuant to the
Plan to purchase such shares of Stock as provided in Section 8, which the
Participant may or may not exercise during the Offering Period in which such
option is outstanding. Such option arises from the right of a Participant to
withdraw any accumulated payroll deductions of the Participant not previously
applied to the purchase of Stock under the Plan and to terminate participation
in the Plan at any time during an Offering Period.


(t) “Stock” means the common stock of the Company, as adjusted from time to time
in accordance with Section 4.2.


(u) “Subscription Agreement” means a written agreement in such form as specified
by the Company, stating an Employee's election to participate in the Plan and
authorizing payroll deductions under the Plan from the Employee's Compensation.


(v) “Subscription Date” means the last business day prior to the Offering Date
of an Offering Period or such earlier date as the Company shall establish.


(w) “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.


2.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.



 
3

--------------------------------------------------------------------------------

 

3. Administration.


3.1 Administration by the Board. The Plan shall be administered by the Board,
including any duly appointed Committee of the Board. All questions of
interpretation of the Plan, of any form of agreement or other document employed
by the Company in the administration of the Plan, or of any Purchase Right shall
be determined by the Board and shall be final and binding upon all persons
having an interest in the Plan or the Purchase Right. Subject to the provisions
of the Plan, the Board shall determine all of the relevant terms and conditions
of Purchase Rights granted pursuant to the Plan; provided, however, that all
Participants granted Purchase Rights pursuant to the Plan shall have the same
rights and privileges within the meaning of Section 423(b)(5) of the Code to the
extent required by applicable law. All expenses incurred in connection with the
administration of the Plan shall be paid by the Company.


3.2 Authority of Officers. Any officer of the Company shall have the authority
to act on behalf of the Company with respect to any matter, right, obligation,
determination or election that is the responsibility of or that is allocated to
the Company herein, provided that the officer has apparent authority with
respect to such matter, right, obligation, determination or election.


3.3 Policies and Procedures Established by the Company. The Company may, from
time to time, consistent with the Plan and the requirements of Section 423 of
the Code, establish, change or terminate such rules, guidelines, policies,
procedures, limitations, or adjustments as deemed advisable by the Company, in
its sole discretion, for the proper administration of the Plan, including,
without limitation, (a) a minimum payroll deduction amount required for
participation in an Offering, (b) a limitation on the frequency or number of
changes permitted in the rate of payroll deduction during an Offering, (c) an
exchange ratio applicable to amounts withheld in a currency other than United
States dollars, (d) a payroll deduction greater than or less than the amount
designated by a Participant, or the acceptance by the Company of a direct
payment from a Participant,  in order to adjust for the Company's delay or
mistake in processing a Subscription Agreement or in otherwise effecting a
Participant's election under the Plan or as advisable to comply with the
requirements of Section 423 of the Code, and (e) determination of the date and
manner by which the Fair Market Value of a share of Stock is determined for
purposes of administration of the Plan.


4. Shares Subject to Plan.


4.1 Maximum Number of Shares Issuable. Subject to adjustment as provided in
Section 4.2, and effective upon approval by the stockholders of the Company, the
maximum aggregate number of shares of Stock that may be issued under the Plan
shall be seventy-six million (76,000,000) and shall consist of authorized but
unissued or reacquired shares of Stock, or any combination thereof. If an
outstanding Purchase Right for any reason expires or is terminated or canceled,
the shares of Stock allocable to the unexercised portion of such Purchase Right
shall again be available for issuance under the Plan.


4.2 Adjustments for Changes in Capital Structure. In the event of any stock
dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company, or
in the event of any merger (including a merger effected for the purpose of
changing the Company's domicile), sale of assets or other reorganization in
which the Company is a party, appropriate adjustments shall be made in the
number and class of shares subject to the Plan and each Purchase Right and in
the Purchase Price. If a majority of the

 
4

--------------------------------------------------------------------------------

 

shares which are of the same class as the shares that are subject to outstanding
Purchase Rights are exchanged for, converted into, or otherwise become (whether
or not pursuant to an Ownership Change Event) shares of another corporation (the
“New Shares”), the Board may unilaterally amend the outstanding Purchase Rights
to provide that such Purchase Rights are exercisable for New Shares. In the
event of any such amendment, the number of shares subject to, and the Purchase
Price of, the outstanding Purchase Rights shall be adjusted in a fair and
equitable manner, as determined by the Board, in its sole discretion.
Notwithstanding the foregoing, any fractional share resulting from an adjustment
pursuant to this Section 4.2 shall be rounded down to the nearest whole number,
and in no event may the Purchase Price be decreased to an amount less than the
par value, if any, of the stock subject to the Purchase Right. The adjustments
determined by the Board pursuant to this Section 4.2 shall be final, binding and
conclusive.


5. Eligibility.


5.1 Employees Eligible to Participate. Each Employee of a Participating Company
is eligible to participate in the Plan and shall be deemed an Eligible Employee,
except the following:


(a) Any Employee who is customarily employed by the Participating Company Group
for less than twenty (20) hours per week; or
(b) Any Employee who is customarily employed by the Participating Company Group
for not more than five (5) months in any calendar year;


provided, however, that Employees of a Participating Company may be Eligible
Employees even if their customary employment is less than twenty (20) hours per
week and/or five (5) months per calendar year, to the extent required by local
law.


5.2 Exclusion of Certain Stockholders. Notwithstanding any provision of the Plan
to the contrary, no Employee shall be granted a Purchase Right under the Plan
if, immediately after such grant, such Employee would own or hold options to
purchase stock of the Company or of any Parent Corporation or Subsidiary
Corporation possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of such corporation, as determined in
accordance with Section 423(b)(3) of the Code. For purposes of this Section 5.2,
the attribution rules of Section 424(d) of the Code shall apply in determining
the stock ownership of such Employee.


6. Offerings.


6.1 Offering Periods. Except as otherwise set forth below, the Plan shall be
implemented by Offerings of approximately twenty-four (24) months duration or
such other duration as the Board shall determine. Offering Periods shall
commence on or about January 1 and July 1 of each year and end on or about the
second December 31 and June 30, respectively, occurring thereafter.
Notwithstanding the foregoing, the Board may establish a different duration for
one or more future Offering Periods or different commencing or ending dates for
such Offering Periods; provided, however, that no Offering Period may have a
duration exceeding twenty-seven (27) months. If the first or last day of an
Offering Period is not a day on which the national securities exchanges or
Nasdaq Global Select Market are open for trading, the Company shall specify the
trading day that will be deemed the first or last day, as the case may be, of
the Offering Period.

 
5

--------------------------------------------------------------------------------

 

6.2 Purchase Periods. Each Offering Period shall consist of four (4) consecutive
Purchase Periods of approximately six (6) months duration, or such other number
or duration as the Board shall determine. A Purchase Period commencing on or
about January 1 shall end on or about the next June 30. A Purchase Period
commencing on or about July 1 shall end on or about the next December 31.
Notwithstanding the foregoing, the Board may establish a different duration for
one or more future Purchase Periods or different commencing or ending dates for
such Purchase Periods. If the first or last day of a Purchase Period is not a
day on which the national securities exchanges or Nasdaq Global Select Market
are open for trading, the Company shall specify the trading day that will be
deemed the first or last day, as the case may be, of the Purchase Period.


7. Participation in the Plan.


7.1 Initial Participation. An Eligible Employee may become a Participant in an
Offering Period by delivering a properly completed Subscription Agreement to the
office designated by the Company not later than the close of business for such
office on the Subscription Date established by the Company for such Offering
Period. An Eligible Employee who does not deliver a properly completed
Subscription Agreement to the Company's designated office on or before the
Subscription Date for an Offering Period shall not participate in the Plan for
that Offering Period or for any subsequent Offering Period unless such Eligible
Employee subsequently delivers a properly completed Subscription Agreement to
the appropriate office of the Company on or before the Subscription Date for
such subsequent Offering Period. An Employee who becomes an Eligible Employee on
or after the Offering Date of an Offering Period shall not be eligible to
participate in such Offering Period but may participate in any subsequent
Offering Period provided such Employee is still an Eligible Employee as of the
Offering Date of such subsequent Offering Period.


7.2 Continued Participation. A Participant shall automatically participate in
the next Offering Period commencing immediately after the final Purchase Date of
each Offering Period in which the Participant participates provided that such
Participant remains an Eligible Employee on the Offering Date of the new
Offering Period and has not either (a) withdrawn from the Plan pursuant to
Section 12.1 or (b) terminated employment as provided in Section 13. A
Participant who may automatically participate in a subsequent Offering Period,
as provided in this Section 7.2, is not required to deliver any additional
Subscription Agreement for the subsequent Offering Period in order to continue
participation in the Plan. However, a Participant may deliver a new Subscription
Agreement for a subsequent Offering Period in accordance with the procedures set
forth in Section 7.1 if the Participant desires to change any of the elections
contained in the Participant's then effective Subscription Agreement. Eligible
Employees may not participate simultaneously in more than one Offering.


8. Right to Purchase Shares.


8.1 Grant of Purchase Right. Except as set forth below, on the Offering Date of
each Offering Period, each Participant in such Offering Period shall be granted
automatically a Purchase Right consisting of an option to purchase five thousand
(5,000) shares of Stock. No Purchase Right shall be granted on an Offering Date
to any person who is not, on such Offering Date, an Eligible Employee.


8.2 Pro Rata Adjustment of Purchase Right. Notwithstanding the provisions of
Section 8.1, and except as otherwise provided in Section 14.2, if the Board
establishes an Offering Period of less than twenty-three and one-half (23½)
months or more than twenty-four and one-half

 
6

--------------------------------------------------------------------------------

 

(24½) months in duration, the number of whole shares of Stock subject to a
Purchase Right shall be determined by multiplying 208.33 shares by the number of
months (rounded to the nearest whole month) in the Offering Period and
disregarding any resulting fractional share.


8.3 Calendar Year Purchase Limitation. Notwithstanding any provision of the Plan
to the contrary, no Purchase Right shall entitle a Participant to purchase
shares of Stock under the Plan at a rate which, when aggregated with such
Participant's rights to purchase shares under all other employee stock purchase
plans of a Participating Company intended to meet the requirements of Section
423 of the Code, exceeds Twenty-Five Thousand Dollars ($25,000) in Fair Market
Value (or such other limit, if any, as may be imposed by the Code) for each
calendar year in which such Purchase Right has been outstanding at any time. For
purposes of the preceding sentence, the Fair Market Value of shares purchased
during a given Offering Period shall be determined as of the Offering Date for
such Offering Period. The limitation described in this Section 8.3 shall be
applied in conformance with applicable regulations under Section 423(b)(8) of
the Code.


9. Purchase Price. The Purchase Price at which each share of Stock may be
acquired in an Offering Period upon the exercise of all or any portion of a
Purchase Right shall be established by the Board; provided, however, that the
Purchase Price shall not be less than eighty-five percent (85%) of the lesser of
(a) the Fair Market Value of a share of Stock on the Offering Date of the
Offering Period or (b) the Fair Market Value of a share of Stock on the Purchase
Date. Unless otherwise provided by the Board prior to the commencement of an
Offering Period, the Purchase Price for that Offering Period shall be
eighty-five percent (85%) of the lesser of (a) the Fair Market Value of a share
of Stock on the Offering Date of the Offering Period, or (b) the Fair Market
Value of a share of Stock on the Purchase Date.


10. Accumulation of Purchase Price through Payroll Deduction. Shares of Stock
acquired pursuant to the exercise of all or any portion of a Purchase Right may
be paid for only by means of payroll deductions from the Participant's
Compensation accumulated during the Offering Period for which such Purchase
Right was granted, subject to the following:


10.1 Amount of Payroll Deductions. Except as otherwise provided herein, the
amount to be deducted under the Plan from a Participant's Compensation on each
payday during an Offering Period shall be determined by the Participant's
Subscription Agreement. The Subscription Agreement shall set forth the
percentage of the Participant's Compensation to be deducted on each payday
during an Offering Period in whole percentages of not less than one percent (1%)
(except as a result of an election pursuant to Section 10.3 to stop payroll
deductions made effective following the first payday during an Offering) or more
than twenty-five percent (25%). Notwithstanding the foregoing, the Board may
change the limits on payroll deductions effective as of any future Offering
Date.


10.2 Commencement of Payroll Deductions. Payroll deductions shall commence on
the first payday following the Offering Date and shall continue to the end of
the Offering Period unless sooner altered or terminated as provided herein.


10.3 Election to Change or Stop Payroll Deductions. Subject to any limitations
imposed by the Board prior to the commencement of an Offering Period, during an
Offering Period, a Participant may elect to increase or decrease the rate of or
to stop deductions from his or her Compensation by delivering to the Company's
designated office an amended Subscription

 
7

--------------------------------------------------------------------------------

 

Agreement authorizing such change on or before the “Change Notice Date.” The
“Change Notice Date” shall be a date prior to the beginning of the first pay
period for which such election is to be effective as established by the Company
from time to time and announced to the Participants. A Participant who elects to
decrease the rate of his or her payroll deductions to zero percent (0%) shall
nevertheless remain a Participant in the current Offering Period unless such
Participant withdraws from the Plan as provided in Section 12.1.  Until
otherwise provided by the Board, for all Offering Periods that commence on or
after January 1, 2008, a Participant may only elect to decrease the rate of, or
to stop, deductions from his or her Compensation during any on-going Offering
Period, and may only increase his or her rate of deductions as to future
Offering Periods; except however, that any increase to a Participant’s election
approved by the Company as a result of the Company's delay or mistake in
processing a Subscription Agreement or in otherwise effecting a Participant's
election under the Plan shall not be subject to these increase limitations.


10.4 Participant Accounts. Individual bookkeeping accounts shall be maintained
for each Participant. All payroll deductions from a Participant's Compensation
shall be credited to such Participant's Plan account and shall be deposited with
the general funds of the Company. All payroll deductions received or held by the
Company may be used by the Company for any corporate purpose.


10.5 No Interest Paid. Interest shall not be paid on sums deducted from a
Participant's Compensation pursuant to the Plan.


10.6 Administrative Errors.  Notwithstanding the above, in the case of an
administrative error by the Company, the Company may choose to accept a direct
payment from a Participant in order to adjust for the Company's delay or mistake
in processing a Subscription Agreement or in otherwise effecting a Participant's
election under the Plan or as advisable to comply with the requirements of
Section 423 of the Code.


11. Purchase of Shares.


11.1 Exercise of Purchase Right. On each Purchase Date of an Offering Period,
each Participant who has not withdrawn from the Plan and whose participation in
the Offering has not terminated before such Purchase Date shall automatically
acquire pursuant to the exercise of the Participant's Purchase Right the number
of whole shares of Stock determined by dividing (a) the total amount of the
Participant's payroll deductions accumulated in the Participant's Plan account
during the Offering Period and not previously applied toward the purchase of
Stock by (b) the Purchase Price. However, in no event shall the number of shares
purchased by the Participant during an Offering Period exceed the number of
shares subject to the Participant's Purchase Right. No shares of Stock shall be
purchased on a Purchase Date on behalf of a Participant whose participation in
the Offering or the Plan has terminated before such Purchase Date.


11.2 Pro Rata Allocation of Shares. In the event that the number of shares of
Stock which might be purchased by all Participants in the Plan on a Purchase
Date exceeds the number of shares of Stock available in the Plan as provided in
Section 4.1, the Company shall make a pro rata allocation of the remaining
shares in as uniform a manner as shall be practicable and as the Company shall
determine to be equitable. Any fractional share resulting from such pro rata
allocation to any Participant shall be disregarded.

 
8

--------------------------------------------------------------------------------

 

11.3 Delivery of Certificates. As soon as practicable after each Purchase Date,
the Company shall arrange the delivery to each Participant, as appropriate, of a
certificate representing the shares acquired by the Participant on such Purchase
Date; provided that the Company may deliver such shares to a broker that holds
such shares in street name for the benefit of the Participant. Shares to be
delivered to a Participant under the Plan shall be registered in the name of the
Participant, or, if requested by the Participant, in the name of the Participant
and his or her spouse, or, if applicable, in the names of the heirs of the
Participant.  Notwithstanding the foregoing, to the extent permitted by
applicable law and the Company’s governing documents, the Company may refrain
from issuing paper certificates and may instead cause the issuance of the shares
to the Participant under this Plan to be recorded electronically on the books of
the Company, the applicable transfer agent and/or broker, as applicable.


11.4 Return of Cash Balance. Any cash balance remaining in a Participant's Plan
account following any Purchase Date shall be refunded to the Participant as soon
as practicable after such Purchase Date. However, if the cash to be returned to
a Participant pursuant to the preceding sentence is an amount less than the
amount that would have been necessary to purchase an additional whole share of
Stock on such Purchase Date, the Company may retain such amount in the
Participant's Plan account to be applied toward the purchase of shares of Stock
in the subsequent Purchase Period or Offering Period, as the case may be.


11.5 Tax and Withholding. At the time a Participant's Purchase Right is
exercised, in whole or in part, or at the time a Participant disposes of some or
all of the shares of Stock he or she acquires under the Plan, the Participant
shall make adequate provision for the foreign, federal, state and local tax and
withholding obligations of the Participating Company Group, if any, which arise
upon exercise of the Purchase Right or upon such disposition of shares,
respectively.  For the avoidance of doubt, any tax arising from the exercise of
the Purchase Right or upon the disposition of shares, whether initially payable
by the Participant or the Participating Company Group (each a “Stock Tax”),
shall be paid by the Participant.  Without limitation to the foregoing, any
Indian Fringe Benefit Tax due as a result of a Participant exercising a Purchase
Right shall be deemed a Stock Tax. The Participating Company Group may, but
shall not be obligated to, withhold from the Participant's compensation the
amount necessary to satisfy any Stock Tax and/or withholding obligations.  If
the Participant’s compensation is not sufficient to meet the Stock Tax and/or
withholding obligation, the Participating Group Company shall be under no
obligation to deliver the Shares until the Participant has made adequate
provisions for payment of the Stock Tax and/or withholding obligations.


11.6 Expiration of Purchase Right. Any portion of a Participant's Purchase Right
remaining unexercised after the end of the Offering Period to which the Purchase
Right relates shall expire immediately upon the end of the Offering Period.


11.7 Reports to Participants. Each Participant who has exercised all or part of
his or her Purchase Right shall receive, as soon as practicable after the
Purchase Date, a report of such Participant's Plan account setting forth the
total payroll deductions accumulated prior to such exercise, the number of
shares of Stock purchased, the Purchase Price for such shares, the date of
purchase and the cash balance, if any, remaining immediately after such purchase
that is to be refunded or retained in the Participant's Plan account pursuant to
Section 11.4. The report required by this Section may be delivered in such form
and by such means, including by electronic transmission, as the Company may
determine.
 


 
9

--------------------------------------------------------------------------------

 


12. Withdrawal from Offering or Plan.
 
12.1 Voluntary Withdrawal from the Plan. A Participant may withdraw from the
Plan by signing and delivering to the Company's designated office a written
notice of withdrawal on a form provided by the Company for such purpose. Such
withdrawal may be elected at any time prior to the end of an Offering Period;
provided, however, if a Participant withdraws from the Plan after the Purchase
Date of a Purchase Period, the withdrawal shall not affect shares of Stock
acquired by the Participant on such Purchase Date. A Participant who voluntarily
withdraws from the Plan is prohibited from resuming participation in the Plan in
the same Offering from which he or she withdrew, but may participate in any
subsequent Offering by again satisfying the requirements of Sections 5 and 7.1.
The Company may impose, from time to time, a requirement that the notice of
withdrawal from the Plan be on file with the Company's designated office for a
reasonable period prior to the effectiveness of the Participant's withdrawal.


12.2 Automatic Withdrawal From an Offering. If the Fair Market Value of a share
of Stock on a Purchase Date other than the final Purchase Date of an Offering is
less than the Fair Market Value of a share of Stock on the Offering Date of the
Offering, then every Participant automatically shall be (a) withdrawn from such
Offering at the close of such Purchase Date and after the acquisition of shares
of Stock for the Purchase Period and (b) enrolled in the Offering commencing on
the first business day subsequent to such Purchase Date.


12.3 Return of Payroll Deductions. Upon a Participant's voluntary withdrawal
from the Plan pursuant to Sections 12.1 or automatic withdrawal from an Offering
pursuant to Section 12.2, the Participant's accumulated payroll deductions which
have not been applied toward the purchase of shares of Stock (except, in the
case of an automatic withdrawal pursuant to Section 12.2, for an amount
necessary to purchase an additional whole share as provided in Section 11.4)
shall be returned as soon as practicable after the withdrawal, without the
payment of any interest, to the Participant, and the Participant's interest in
the Plan or the Offering, as applicable, shall terminate. Such accumulated
payroll deductions may not be applied to any other Offering under the Plan.


13. Termination of Employment or Eligibility. Upon a Participant's ceasing,
prior to a Purchase Date, to be an Employee of the Participating Company Group
for any reason, including retirement, disability or death, or the failure of a
Participant to remain an Eligible Employee, the Participant's participation in
the Plan shall terminate immediately. In such event, the payroll deductions
credited to the Participant's Plan account since the last Purchase Date shall,
as soon as practicable, be returned to the Participant or, in the case of the
Participant's death, to the Participant's legal representative, and all of the
Participant's rights under the Plan shall terminate. Interest shall not be paid
on sums returned pursuant to this Section 13. A Participant whose participation
has been so terminated may again become eligible to participate in the Plan by
again satisfying the requirements of Sections 5 and 7.1.


14. Transfer of Control.


14.1 Definitions.


(a) An “Ownership Change Event” shall be deemed to have occurred if any of the
following occurs with respect to the Company: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than fifty percent (50%) of the voting stock of the Company;
(ii) a merger or consolidation in which the Company is a

 
10

--------------------------------------------------------------------------------

 

party; (iii) the sale, exchange, or transfer of all or substantially all of the
assets of the Company; or (iv) a liquidation or dissolution of the Company.


(b) A “Transfer of Control” shall mean an Ownership Change Event or a series of
related Ownership Change Events (collectively, the “Transaction”) wherein the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company's voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting stock of the
Company or the corporation or corporations to which the assets of the Company
were transferred (the “Transferee Corporation(s)”), as the case may be. For
purposes of the preceding sentence, indirect beneficial ownership shall include,
without limitation, an interest resulting from ownership of the voting stock of
one or more corporations which, as a result of the Transaction, own the Company
or the Transferee Corporation(s), as the case may be, either directly or through
one or more subsidiary corporations. The Board shall have the right to determine
whether multiple sales or exchanges of the voting stock of the Company or
multiple Ownership Change Events are related, and its determination shall be
final, binding and conclusive.


14.2 Effect of Transfer of Control on Purchase Rights. In the event of a
Transfer of Control, the surviving, continuing, successor, or purchasing
corporation or parent corporation thereof, as the case may be (the “Acquiring
Corporation”), shall assume the Company's rights and obligations under the Plan.
If the Acquiring Corporation elects not to assume the Company's rights and
obligations under outstanding Purchase Rights, the Purchase Date of the then
current Purchase Period shall be accelerated to a date before the date of the
Transfer of Control specified by the Board, but the number of shares of Stock
subject to outstanding Purchase Rights shall not be adjusted. All Purchase
Rights which are neither assumed by the Acquiring Corporation in connection with
the Transfer of Control nor exercised as of the date of the Transfer of Control
shall terminate and cease to be outstanding effective as of the date of the
Transfer of Control.


15. Nontransferability of Purchase Rights. A Purchase Right may not be
transferred in any manner otherwise than by will or the laws of descent and
distribution and shall be exercisable during the lifetime of the Participant
only by the Participant.


16. Restriction on Issuance of Shares. The issuance of shares under the Plan
shall be subject to compliance with all applicable requirements of foreign,
federal or state law with respect to such securities. A Purchase Right may not
be exercised if the issuance of shares upon such exercise would constitute a
violation of any applicable foreign, federal or state securities laws or other
law or regulations or the requirements of any securities exchange or market
system upon which the Stock may then be listed. In addition, no Purchase Right
may be exercised unless (a) a registration statement under the Securities Act of
1933, as amended, shall at the time of exercise of the Purchase Right be in
effect with respect to the shares issuable upon exercise of the Purchase Right,
or (b) in the opinion of legal counsel to the Company, the shares issuable upon
exercise of the Purchase Right may be issued in accordance with the terms of an
applicable exemption from the registration requirements of said Act. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company's legal counsel to be necessary to
the lawful issuance and sale of any shares under the Plan shall relieve the
Company of any liability in respect of the failure to issue or sell such shares
as to which such requisite authority shall not have been obtained. As a
condition to the exercise of a Purchase Right, the Company may require the

 
11

--------------------------------------------------------------------------------

 

Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation, and to make any
representation or warranty with respect thereto as may be requested by the
Company.


17. Rights as a Stockholder and Employee. A Participant shall have no rights as
a stockholder by virtue of the Participant's participation in the Plan until the
date of the issuance of a certificate for the shares purchased pursuant to the
exercise of the Participant's Purchase Right (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 4.2. Nothing herein creates an employment
relationship between the Participant and any member of the Participating Group
Company where such relationship does not otherwise exist, nor shall anything
herein confer upon a Participant any right to continue in the employ of the
Participating Company Group or interfere in any way with any right of the
Participating Company Group to terminate the Participant's employment at any
time.


18. Legends. The Company may at any time place legends or other identifying
symbols referencing any applicable foreign, federal or state securities law
restrictions or any provision convenient in the administration of the Plan on
some or all of the certificates representing shares of Stock issued under the
Plan. The Participant shall, at the request of the Company, promptly present to
the Company any and all certificates representing shares acquired pursuant to a
Purchase Right in the possession of the Participant in order to carry out the
provisions of this Section. Unless otherwise specified by the Company, legends
placed on such certificates may include but shall not be limited to the
following:


“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON THE PURCHASE OF SHARES UNDER AN EMPLOYEE STOCK PURCHASE
PLAN AS DEFINED IN SECTION 423 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.
THE TRANSFER AGENT FOR THE SHARES EVIDENCED HEREBY SHALL NOTIFY THE CORPORATION
IMMEDIATELY OF ANY TRANSFER OF THE SHARES BY THE REGISTERED HOLDER HEREOF. THE
REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED UNDER THE PLAN IN THE
REGISTERED HOLDER'S NAME (AND NOT IN THE NAME OF ANY NOMINEE).”


19. Notification of Sale of Shares. The Company may require the Participant to
give the Company prompt notice of any disposition of shares acquired by exercise
of a Purchase Right within two years from the date of granting such Purchase
Right or one year from the date of exercise of such Purchase Right. The Company
may require that until such time as a Participant disposes of shares acquired
upon exercise of a Purchase Right, the Participant shall hold all such shares in
the Participant's name (or, if elected by the Participant, in the name of the
Participant and his or her spouse but not in the name of any nominee) until the
lapse of the time periods with respect to such Purchase Right referred to in the
preceding sentence. The Company may direct that the certificates evidencing
shares acquired by exercise of a Purchase Right refer to such requirement to
give prompt notice of disposition.



 
12

--------------------------------------------------------------------------------

 

20. Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form
specified by the Company at the location, or by the person, designated by the
Company for the receipt thereof.


21. Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or officers or employees of the Participating
Company Group, members of the Board and any officers or employees of the
Participating Company Group to whom authority to act for the Board or the
Company is delegated shall be indemnified by the Company against all reasonable
expenses, including attorneys' fees, actually and necessarily incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal therein, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with the Plan, or
any right granted hereunder, and against all amounts paid by them in settlement
thereof (provided such settlement is approved by independent legal counsel
selected by the Company) or paid by them in satisfaction of a judgment in any
such action, suit or proceeding, except in relation to matters as to which it
shall be adjudged in such action, suit or proceeding that such person is liable
for gross negligence, bad faith or intentional misconduct in duties; provided,
however, that within sixty (60) days after the institution of such action, suit
or proceeding, such person shall offer to the Company, in writing, the
opportunity at its own expense to handle and defend the same.


22. Amendment or Termination of the Plan. The Board may at any time amend or
terminate the Plan, except that (a) such termination shall not affect Purchase
Rights previously granted under the Plan, except as permitted under the Plan,
and (b) no amendment may adversely affect a Purchase Right previously granted
under the Plan (except to the extent permitted by the Plan or as may be
necessary to qualify the Plan as an employee stock purchase plan pursuant to
Section 423 of the Code or to obtain qualification or registration of the shares
of Stock under applicable foreign, federal or state securities laws). In
addition, an amendment to the Plan must be approved by the stockholders of the
Company within twelve (12) months of the adoption of such amendment if such
amendment would authorize the sale of more shares than are authorized for
issuance under the Plan or would change the definition of the corporations that
may be designated by the Board as Participating Companies.


23. Continuation of Plan Terms as to Outstanding Purchase Rights. Any other
provision of the Plan to the contrary notwithstanding, the terms of the Plan
prior to amendment (other than the maximum aggregate number of shares of Stock
issuable thereunder) shall remain in effect and apply to all Purchase Rights
granted pursuant to the Plan prior to amendment.
 
 
13

--------------------------------------------------------------------------------

 
